Exhibit 10.1

      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

(YAHOO LOGO) [a57182a5718201.gif]

         
 
        PUBLISHER: LOCAL.COM CORPORATION   PUBLISHER TAX ID: 33-0849123
 
       
Start Date:
  The latter date set opposite of either Yahoo! Inc.’s or Publisher’s signature.
  End Date: July 31, 2011.

This Agreement shall terminate and supersede the Yahoo! Publisher Network
Agreement #205132 between Yahoo! Inc., as successor-in-interest to Overture
Services, Inc., and Local.com Corporation, formerly known as Interchange
Corporation, entered into as of October 17, 2005, as amended. After the End
Date, this Agreement will automatically renew for additional thirty (30) day
periods unless either party provides the other party with a thirty (30) day
notice of non-renewal.
Capitalized terms not defined herein shall have the meanings ascribed to them in
Attachment B hereto.
Deployment of Services on Publisher’s Offerings:
A. Results Hosting Sites
1. Link = Search Box; Results = Paid Search Results, Web Search Results;
Publisher’s Offering = the following Sites: www.local.com, www.localconnect.com,
www.mrlocal.com and www.premierguide.com (sometimes referred to herein
individually or collectively as “Results Hosting Sites”).
2. Link = Hyperlinks; Results = Hyperlink Results, Web Search Results;
Publisher’s Offering = Results Hosting Sites.
3. Link = Ad Code; Results = Matched Ads; Publisher’s Offering = Results Hosting
Sites.
***
D. Mapped Domains
1. Link = Domain Match Link; Results = Domain Match Results, Web Search Results;
Publisher’s Offering = Mapped Domains (as defined in Attachment D).
Implementation:

×   As shown in Attachment A and as described in this SO and Attachments   ×  
Publisher will launch services within ten (10) business days of receiving the
production feed from Yahoo!.   ×   ***

Compensation:
A. For Paid Search Results, Matched Ads, Domain Match Results and Hyperlink
Results on all Publisher’s Offerings *** Yahoo! will pay Publisher a percentage
of Adjusted Gross Revenue in accordance with the following table; Adjustment:
*** of Gross Revenue.

     
Gross Revenue for the applicable calendar Month:
  Publisher’s Percentage of Adjusted Gross Revenue:
 
   
Up to $***
  ***%
 
   
Greater than $*** and up to $***
  ***%
 
   
Greater than $***
  ***%

  SO v3.3   Yahoo! Confidential

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

1



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

***
B. For Paid Search Results, Matched Ads, Domain Match Results and Hyperlink
Results ***, Yahoo! will pay Publisher ***% of Adjusted Gross Revenue;
Adjustment: *** of Gross Revenue.
***
Non-Disclosure Agreement (“NDA”) effective date: June 8, 2010
Notices will be delivered in accordance with Section 22 of Attachment B to:

     
PUBLISHER
  YAHOO! INC.
 
   
7555 Irvine Center Drive, Irvine, CA 92618
  3333 W. Empire Avenue, Burbank, CA 91504
 
   
Fax: 949-784-0880      Attn: General Counsel
  Fax: 818-524-3001      Attn: General Counsel

Publisher and Yahoo! agree to this Service Order and Attachments A, B, C and D,
and all Exhibits. Signed:

                  LOCAL.COM CORPORATION   YAHOO! INC.    
 
               
By:
  /s/ Brenda Agius                       By:   /s/ Al Echamendi    
 
               
 
                Name: Brenda Agius                       Name: Al Echamendi    
 
                Title: CFO                       Title: Sr. Director, Business
Development    
 
                Date: 8/25/2010                       Date: 8/25/10    

  SO v3.3   Yahoo! Confidential

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

2



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

ATTACHMENT A — IMPLEMENTATION REQUIREMENTS
The following requirements apply to all Links and Results shown in the SO. Any
provisions concerning Links and Results not explicitly listed in the SO do not
apply to Publisher. The use of the term “Yahoo!” throughout this Agreement shall
refer to Yahoo! Inc.

A.   Requirements for all Links, Queries and Results   1.   Publisher will
implement all Links and Results in a manner that is substantially similar in
design to the mockups, including but not limited to, margins, text size, color,
font, shading/background, spacing, blank areas, content categories, number of
listings, section and placement on the page (top to bottom and left to right).
***   2.   Publisher will display the labels and headings in a manner that is
substantially similar in design to the mockups (or any labels, headings or
notices provided by Yahoo! or required by law), with a nearby prominent link to
a webpage that explains in language approved by Yahoo! that certain Results are
sponsored advertising. Yahoo! reserves the right to include links within the
Results to further clarify the sponsored nature of the Results ***   3.  
Publisher will display all Results on the next webpage displayed to a user after
a Query, with no interstitial content, at the same time as it displays the other
content on that webpage.   4.   Publisher will not cache Results.   5.  
Publisher will display the *** Paid Results *** contiguously, in the order
provided by Yahoo!, without any other content between the individual Paid
Results.   6.   Publisher will not truncate the full titles, descriptions and
URLs provided by Yahoo! and will not modify any part of the Results. Publisher
will display Results in the language provided by Yahoo!.   7.   Publisher will
include the Links on each Publisher’s Offering as described in the Agreement.
Publisher will not request Results by any means except the Links and will not
place Links on any website, software application or email except for the
Publisher’s Offerings. Publisher will use commercially reasonable efforts to
enable all of its users to access and use the Links and Results and, except as
prohibited under Section 18 (Abuse of Services) of Attachment B, to deliver all
Queries to Yahoo! every time a user enters a search into the Search Box, uses a
Hyperlink or Domain Match Link, or navigates to an Ad Page.   8.   ***   9.  
***   10.   ***   11.   Publisher will not (a) redirect an user away from the
Advertiser Landing Page after the user clicks on a Result, (b) provide a version
of the Advertiser Landing Page different from the page the user would access by
going directly to the Advertiser Landing Page, (c) intersperse any content
between Results and any Advertiser Landing Page, or (d) minimize, remove or
otherwise inhibit the full and complete display of any Advertiser Landing Page.
  12.   Publisher will implement any reasonable technical requirements requested
by Yahoo!; ***   13.   Yahoo! reserves the right for certain keywords, in
Yahoo!’s sole discretion, to deliver no Results and provide a response that no
Results are being delivered.   14.   Within 90 days of the Start Date, Publisher
will conspicuously post a privacy policy that complies with all applicable laws,
rules and regulations on each of Publisher’s Offerings that are owned and
operated by Publisher. Publisher also represents and warrants that its contracts
with *** include a similar privacy policy requirement ***.   B.   Additional
Requirements for Matched Ads and/or Hyperlinks   1.   The parties will agree in
writing on the pages within Publisher’s Offerings that will display Matched Ads
and/or Hyperlinks (“Ad Pages”), using keywords approved in writing or
dynamically determined by Yahoo!. Publisher will display Matched Ads and/or
Hyperlinks to all users who navigate to the Ad Pages, to the extent Matched Ads
and/or Hyperlinks are provided by Yahoo!. Publisher will allow the Hyperlinks to
send Yahoo! a Query each time

  SO v3.3   Yahoo! Confidential

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

3



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

    that a user uses a Hyperlink. Yahoo! reserves the right to require Publisher
to remove Matched Ads and/or Hyperlinks from any webpage or to stop using any
keyword for any reason or no reason.

2.   Publisher will display Matched Ads and/or Hyperlinks at the same time as it
displays the other content on the Ad Page.   3.   Once a user arrives at an Ad
Page, Publisher will not send Yahoo! additional Queries for Matched Ads until
the user navigates to a new Ad Page or refreshes the Ad Page.   4.   In order
for Yahoo! to provide dynamic mapping of Matched Ads, Publisher acknowledges
that Yahoo! will crawl the content within Publisher’s Offerings and will store
and use limited information from Publisher’s Offerings, solely to the extent
needed for the necessary matching technology to function.   C.   Additional
Requirements for Paid Search and/or Web Search   1.   Publisher will implement
the Search Box on all search-oriented pages within Publisher’s Offerings, any
pages delivered to users by Publisher that contain Paid Results, and any other
pages mutually agreed to by the parties.   D.   Additional Requirements for
Graphics   1.   Implementations. Publisher may display relevant non-clickable
images from a United States Advertiser’s website in connection with such
Advertiser’s Paid Search Results displayed on a results page (“Graphics”); such
Graphics shall only be provided by a third party approved in writing by Yahoo!
(“Approved Graphics Provider”) in a manner that is substantially similar to the
mock-ups. If Publisher wishes to alter the manner in which Graphics are
displayed, Publisher must provide written notice thereof to Yahoo! and Yahoo!
may approve or disapprove such new design. For the avoidance of doubt, the
Graphics shall not redirect the user to an Advertiser’s web page when clicked
upon by a user.   2.   Representations and Warranties. Publisher represents and
warrants that it has the legal right, power and authority to exploit the
Graphics as contemplated in this Agreement.   3.   Prohibited Advertisers.
“Prohibited Advertisers” are Advertisers that Yahoo! believes for business or
contractual reasons should not have Graphics displayed in connection with their
Paid Search Results. If applicable, Yahoo! shall provide Publisher with a list
of Prohibited Advertisers (“Prohibited Advertiser List”) for whom Graphics shall
not be displayed, and Publisher shall cause the Approved Graphics Provider to
remove the Graphics from display in connection with Prohibited Advertiser Paid
Search Results. Yahoo! shall have the right to update the Prohibited Advertiser
List from time to time in its sole discretion.   4.   Display. Yahoo! shall have
the right to request that Publisher block or change the Graphics used for one or
more Advertisers for any reason or no reason. It shall be Publisher’s
responsibility to cause the Approved Graphics Provider to change or block the
Graphics immediately upon its receipt (including by email) of such request
hereunder from Yahoo!. Yahoo! may, at its option, contact the Approved Graphics
Provider directly to effect the foregoing. ***   5.   Indemnification. In
addition to and without limitation of Publisher’s indemnification obligations
under Section 15 of Attachment B (Terms and Conditions) to the Agreement,
Publisher shall defend and/or settle, and pay damages awarded pursuant to, any
claim brought against Yahoo! and/or Yahoo! Related Parties, its or their
officers, directors, employees, agents and third party service providers,
arising from or related to any aspect of Publisher’s use of Graphics, including
but not limited to the selection or display of Graphics in connection with
Publisher’s Offerings and/or any technology used in the implementation of
Graphics as outlined herein. ***   6.   Termination. In addition to the
foregoing, Yahoo! shall have the right, for any reason or no reason, in its sole
discretion, to immediately require Publisher to terminate the implementation of
Graphics described in this Section D.

***

  SO v3.3   Yahoo! Confidential

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

4



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

MOCKUPS
Mockups of Graphics on Publisher’s Offerings
The implementation of Graphics on Publisher’s Offerings shall be mutually agreed
upon by the parties in writing prior to Publisher’s use of Graphics on
Publisher’s Offerings.
Mockups of Results Hosting Sites
www.localconnect.com
***
www.mrlocal.com
***
www.local.com
***
***
Yahoo! Confidential
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

5



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

Mockups for ***
Links
***
Yahoo! Confidential
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

6



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

Mockups for ***
***
Yahoo! Confidential
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

7



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

Mockups of ***on Publisher’s Offerings
The implementation of *** on Publisher’s Offerings shall be mutually agreed upon
by the parties in writing prior to Publisher’s use of *** on Publisher’s
Offerings.
Yahoo! Confidential
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

8



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

ATTACHMENT B – TERMS AND CONDITIONS
The parties agree to the following:
The parties’ agreement consists of the Service Order, all Attachments, and
Exhibits and the NDA (“Agreement”).
1. License. During the Term and subject to Publisher’s compliance with this
Agreement, Yahoo! grants to Publisher a limited, non-exclusive, non-assignable,
non-transferable, non-sublicensable (unless explicitly provided for under this
Agreement), royalty-free license to use and display the Links and the Results on
Publisher’s Offerings, solely for purposes contemplated in this Agreement. The
above license includes the limited right to use and reproduce the software code
and/or URLs that allow Publisher to create Links and receive Results.
2. Services. Yahoo! will use commercially reasonable efforts to respond to
Queries by delivering Results or a response that no Results are being delivered.
Yahoo! will determine the number of Results provided for each Query.
3. Publisher’s Offerings. Publisher represents and warrants that the listed
Publisher’s Offerings are all of Publisher’s websites, emails, software
applications and domains that include services similar to those covered by this
Agreement, as of the Start Date. This Agreement applies to the top-level domains
of any Web sites (including successor sites) that are included as Publisher’s
Offerings, but excludes any web pages (even those within the top level domain of
a Publisher’s Offering) that are intended for users outside the Territory, as
such defined term may be amended pursuant to Section 4 below. For the avoidance
of doubt, “all web pages within the top-level domain of the Site” includes web
pages under the “local.com” domain that is preceded by a city, state or other
local or regional designation (e.g., “amarillo.local.com”).
4. ***
5. Compensation. “Adjusted Gross Revenue” means Gross Revenue minus the
Adjustment. “Gross Revenue” means the amount earned from Advertisers solely from
the Paid Results shown on Publisher’s Offerings in each of the Territories.
Gross Revenue is calculated and payment is made to Publisher (a) net of any
taxes that are required to be collected, withheld or paid with respect to such
earned amount (except taxes on net income); (b) net of all credit card or other
payment processing fees, bad debt and charge-backs, commissions or discounts
allowed or paid to advertising agencies ***; and (c) net of refunds to
Advertisers.
6. Payment. Yahoo! or a Yahoo! Related Party will pay Publisher within 45 days
after the end of the calendar month in which the relevant Results appeared on
Publisher’s Offerings. Payment will be made in US dollars. If Advertisers pay in
any other currency, Yahoo! will calculate payment using the average exchange
rate as published by a nationally recognized source (e.g., Oanda). If the
Territory includes countries other than the United States, Publisher
acknowledges that payment will only be made after Publisher fulfills Yahoo!’s
invoicing requirements. Yahoo! may offset payments by any amounts Publisher owes
to Yahoo!, including previous overpayments. In the event that Yahoo! refunds
amounts to Advertisers where the amount of the refund attributable to
Publisher’s Offerings is in excess of the amount Yahoo! owes Publisher,
Publisher will pay Yahoo! for such amounts within 30 days of Yahoo!’s request
(e.g., if the Advertiser refund attributable to Publisher’s Offerings is $100
and Yahoo! owes Publisher $80, Publisher shall pay Yahoo! $20 within 30 days of
Yahoo!’s request). For clarity, in no instance will Publisher be responsible for
amounts refunded by Yahoo! to Advertisers in excess of the amounts earned by
Publisher attributable to Publisher’s Offerings for such Advertisers during the
time period relevant for the refund (i.e., Publisher will never be required to
refund more than it has earned for the time period relevant for the refund).
Yahoo! may make payments only when Publisher’s balance exceeds US $250.00 (or
until termination or expiration of this Agreement). Except as specifically set
forth in this Section, Yahoo! will retain all revenues derived from or in
connection with its services.
7. Reports. Publisher will receive a monthly report describing how the payment
was determined. Yahoo! shall provide Publisher with a login and password to
access, at no charge to Publisher, the Partner Management Center or succeeding
service, which provides preliminary online data on the performance of the
Results on Publisher’s Offerings, including, without limitation, number of
searches, clicks, bidded searches, and other revenue data. Yahoo! will, upon
Publisher’s
Yahoo! Confidential
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

9



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

request, supply Publisher with up to *** to track such information (or such
number of *** in excess of *** as mutually agreed by the parties in writing,
email sufficing).
8. Exclusivity.
(a) On the *** Publisher’s Offering (as further defined in Section 29 of this
Attachment B), Publisher will ensure that Yahoo! is the exclusive source of Paid
Listings. ***
(b) ***
(c) ***
(d) ***
(e) ***
(f) Publisher agrees that any violation of this Section 8 will cause Yahoo!
irreparable harm for which there is no adequate remedy at law. Publisher waives
any requirement for a bond in connection with any claim for injunctive relief.
***
9. Ownership. As between Yahoo! and Publisher, all right, title and interest in
the Links, Results and the Yahoo! trademarks are exclusively owned by Yahoo!,
its licensors and/or its Advertisers, and all right, title and interest in
Publisher’s Offerings, the Publisher Content and the Publisher trademarks are
exclusively owned by Publisher and/or its licensors.
10. No Implied Licenses. Each party reserves any rights not expressly granted
and disclaims all implied licenses, including implied licenses to trademarks and
patents.
11. Responsibility for Publisher’s Offerings. Publisher is solely responsible
for Publisher’s Offerings and the Publisher Content. Publisher will provide at
least 10 business days’ prior notification to Yahoo! of any material change in
the content, design or architecture of Publisher’s Offerings that would change
the target audience or affect the implementation or display of the Links or the
Results. If Publisher makes a material change as reasonably determined by
Yahoo!, or if Yahoo! receives one or more material complaints about Publisher or
any Publisher’s Offering that are verifiable (including complaints about the
traffic sent to Advertisers from or through (a) any Publisher’s Offering or
(b) any feed provided to Publisher by Yahoo!), then Yahoo! may terminate this
Agreement in whole or as to the specific Publisher’s Offering that was the
subject of the change or complaint, subject to the notice, cure and suspension
provisions in Section 19 below. However, such termination may be made
immediately upon notice, without opportunity to cure, if any of the following
factors relating to Publisher or any Publisher’s Offering is present: a
threatened or initiated third party claim or proceeding against Publisher,
Yahoo! or a Yahoo! Related Party; a governmental action or investigation;
adverse publicity or media attention; or Yahoo!’s reasonable belief that Yahoo!,
a Yahoo! Related Party or any Advertiser may incur liability. In addition,
termination under this Section 11 may be made without opportunity to cure if
notice of termination under this Section 11 has been provided to Publisher twice
before.
12. Information and Cooperation. For each Query and each click on a Paid Result,
Publisher will provide: ***. Publisher will provide this information at the time
a Query is sent to Yahoo! and when a user clicks on a Paid Result. For clarity,
Yahoo! will not request and Publisher will not share any personally identifiable
information with Yahoo!. Additionally, Publisher will utilize the URLs and other
source feed indicators designated from time to time by Yahoo!. The parties will
cooperate in a commercially reasonable manner to minimize automated, fraudulent
or lower quality traffic. Yahoo! will have no obligation to make payments in
instances when Publisher has failed to utilize designated source feed indicators
correctly. Yahoo! shall determine the validity and quality of all traffic in its
reasonable discretion.
13. Confidentiality. For the duration of the Term, the parties’ confidentiality
obligations will be governed by the terms of the NDA, which is incorporated into
this Agreement by reference.
14. Yahoo! Indemnification. Yahoo! will indemnify, defend and/or settle, and pay
damages awarded pursuant to, any third party claim brought against Publisher
and/or Publisher’s officers, directors, employees or agents, *** provided that
Publisher promptly notifies Yahoo! in writing of any such claim, promptly
tenders the control of the defense and settlement of any such claim to Yahoo!
(at Yahoo!’s expense and with Yahoo!’s choice of counsel), and cooperates fully
with Yahoo! (at Yahoo!’s request and expense) in defending or settling such
claim, including but not limited to providing any information or materials
necessary for Yahoo! to perform the foregoing. Yahoo! will not enter into any
settlement or compromise of any such claim, which settlement or
Yahoo! Confidential
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

10



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

compromise would result in any liability to Publisher or require Publisher to
take any affirmative action, without Publisher’s prior consent, which will not
be unreasonably withheld. ***
15. Publisher Indemnification. Publisher will indemnify, defend and/or settle,
and pay damages awarded pursuant to, any third party claim brought against
Yahoo! and/or Yahoo!’s officers, directors, employees or agents, which ***
provided that Yahoo! promptly notifies Publisher in writing of any such claim,
promptly tenders the control of the defense and settlement of any such claim to
Publisher (at Publisher’s expense and with Publisher’s choice of counsel), and
cooperates fully with Publisher (at Publisher’s request and expense) in
defending or settling such claim, including but not limited to providing any
information or materials necessary for Publisher to perform the foregoing.
Publisher will not enter into any settlement or compromise of any such claim,
which settlement or compromise would result in any liability to Yahoo! or
require Yahoo! to take any affirmative action, without Yahoo!’s prior consent,
which will not be unreasonably withheld. ***
16. DISCLAIMER OF WARRANTIES. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
(A) YAHOO! AND ITS LICENSORS ARE NOT RESPONSIBLE FOR ANY CONTENT PROVIDED
HEREUNDER OR FOR ANY WEB SITES THAT CAN BE LINKED TO OR FROM THE RESULTS,
(B) PUBLISHER ACKNOWLEDGES THAT THE PAID MARKETPLACES ARE CONTINUOUSLY CHANGING
AND THAT YAHOO! RESERVES THE RIGHT TO UPDATE SUCH MARKETPLACES, PRODUCTS AND
SERVICES, AND (C) YAHOO! AND ITS LICENSORS MAKE NO WARRANTY OF ANY KIND, WHETHER
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING WITHOUT LIMITATION
WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A PARTICULAR USE, AND
NONINFRINGEMENT.
17. LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
NEITHER PARTY WILL BE LIABLE FOR ANY LOST PROFITS, COSTS OF PROCUREMENT OF
SUBSTITUTE GOODS OR SERVICES, OR FOR ANY OTHER INDIRECT, SPECIAL, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, HOWEVER CAUSED, AND UNDER WHATEVER CLAIM OR THEORY OF LIABILITY
BROUGHT (INCLUDING, WITHOUT LIMITATION, UNDER ANY CONTRACT, NEGLIGENCE OR OTHER
TORT THEORY OF LIABILITY) EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY’S AGGREGATE
LIABILITY FOR DIRECT DAMAGES UNDER THIS AGREEMENT (CUMULATIVELY) SHALL BE
LIMITED TO ***.
NOTWITHSTANDING THE FOREGOING, THE ABOVE EXCLUSIONS AND LIMITATIONS OF LIABILITY
WILL NOT APPLY TO: (i) A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS;
(ii) AN INTENTIONAL BREACH BY PUBLISHER OF ITS EXCLUSIVITY OBLIGATIONS; or
(III) ANY AMOUNTS PAYABLE UNDER A PARTY’S EXPRESS INDEMNIFICATION OBLIGATIONS;
PROVIDED, HOWEVER, THAT EACH PARTY’S AGGREGATE LIABILITY UNDER ITS RESPECTIVE
INDEMNIFICATION OBLIGATION IN SECTION 14 AND SECTION 15 OF ATTACHMENT B SHALL BE
LIMITED TO ***.
18. Abuse of Services. Unless specifically allowed in this Agreement, (1) none
of the circumstances described *** below will occur on or in connection with
Publisher’s Offerings; ***
(a) Queries or clicks generated by any automated or fraudulent means, provided
that only for the purposes of constituting a breach by Publisher under this
Agreement, the following shall apply: *** For clarity, any and all Queries or
clicks generated by automated or fraudulent means shall not be counted for
purposes of calculating any compensation owed to Publisher, ***; and all
suspension and termination rights set forth below in this Section 18 shall be
applicable immediately ***;
(b) Queries or clicks on Results generated by misleading, manipulative,
deceptive or incented means, including but not limited to: (i) blind links
(where users do not know that they will be performing a Query or clicking on a
Result); (ii) requiring a user to search or click to receive some other benefit,
obtain some other result or perform another function (such as leaving a webpage
or closing a window); (iii) pre-populating the Search Box; (iv) Publisher, its
employees, contractors or agents clicking on the Results except in the course of
normal individual use; or (v) offering a user any inducement of any kind to
search or click on the
Yahoo! Confidential
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

11



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

Results;
(c) Unauthorized implementations, including: (i) use, display, syndication,
sublicensing or delivery of the Links, Results or Marks anywhere other than on
Publisher’s Offerings; (ii) Links placed on or Queries from or after 404 or
other error messages; (iii) Queries from, or displays of Results or Links within
pop-over or pop-under windows, in or through a downloadable application, or in
or through an email; or (iv) using a software application that is downloaded to
users’ computers to drive traffic to any website on which Links or Results
appear unless the application has been formally approved by Yahoo!;
(d) Sending Queries from users located within countries identified on the Office
of Foreign Assets Control’s list of sanctioned countries, or masking the true
user agent, referring URL, serveURL or IP address of a user;
(e) Adding, deleting or changing terms or characters of a Query by anyone other
than the user;
(f) *** display of anything (such as pop-up windows, expanding banners or
buttons or any animation) that may obscure any portion of the Links or the
Results or stripping, blocking, or filtering Results by any means or in any way
preventing or inhibiting the display of Results in whole or in part;
(g) Sending Queries to, or otherwise accessing, market-specific search databases
or product-specific paid marketplace databases except as approved by Yahoo!;
(h) Purchasing traffic with the intent of directing users to web pages where
Paid Results are the most prominent page element. Yahoo! acknowledges that the
mockups attached hereto have been reviewed by Yahoo! and that the Paid Results,
exactly as reflected on the attached mockups, are not considered by Yahoo! to be
“the most prominent page element” on such web page; or
(i) Installing any program on a user’s computer or replacing a user’s home page,
without the user’s express and informed prior consent.
Any search, impression, click or conversion generated in violation of this
Section 18 shall not be counted for purposes of calculating any compensation
owed to Publisher.
If any of the provisions of Section 18 above is violated, Yahoo! may immediately
suspend services upon notice to Publisher. If Publisher fails to cure or prevent
the noticed activity within 48 hours after Yahoo! informs Publisher of the
violation or if Publisher fails to provide reasonable assurances that there will
be no further violations, Yahoo! may terminate this Agreement immediately upon
notice without liability to Publisher except for any compensation due to
Publisher through the date of termination. If Publisher cures such violation,
Yahoo! will promptly (within 1 business day) reinstate the services previously
suspended. If Publisher violates the same provision of this Section 18 more than
once *** or any of the provisions of this Section 18 more than twice, Yahoo! may
terminate this Agreement without providing opportunity to cure.
19. Breach/Bankruptcy. Except where this Agreement provides otherwise, either
party may terminate this Agreement if the other party fails to cure any material
breach of this Agreement within 10 days of notice thereof. When Yahoo! is the
non-breaching party, Yahoo! may suspend services to Publisher during the cure
period if Yahoo! believes the suspension will prevent harm to Yahoo! or the
Yahoo! network. In addition, either party may suspend performance and/or
terminate this Agreement if the other party makes any assignment for the benefit
of creditors or files or has filed against it any petition under bankruptcy law.
20. Change of Control or Transfer of Assets.
(a) Yahoo! may terminate this Agreement immediately without liability upon the
existence of a Change of Control by Publisher ***. Publisher agrees to notify
Yahoo! of a Change of Control by Publisher within 15 business days of such
Change of Control. “Change of Control” means (i) a merger, consolidation or
other reorganization to which Publisher is a party, if the individuals and
entities who were stockholders (or partners or members or others that hold an
ownership interest) of Publisher immediately prior to the effective date of the
transaction have “beneficial ownership” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of less than eighty percent (80%)
of the total combined voting power for election of directors (or their
equivalent) of the surviving entity following the effective date of the
transaction, (ii) acquisition by any entity or group of direct or indirect
beneficial ownership in the aggregate of then issued and outstanding securities
(or other ownership interests) of
Yahoo! Confidential
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

12



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

Publisher in a single transaction or a series of transactions representing in
the aggregate twenty percent (20%) or more of the total combined voting power of
Publisher, or (iii) a sale of all or substantially all of Publisher’s assets.
(b) Publisher will not assign or transfer any Publisher’s Offering to any entity
wholly or partially owned by, controlled by or under common ownership or control
with Publisher without requiring that entity to enter into one of the following,
at Yahoo!’s request: (i) an amendment to this Agreement adding that entity as a
party, or (ii) a separate agreement containing terms substantially similar to
this Agreement.
21. Traffic Quality Shortfall. If the traffic quality score for any Publisher’s
Offering for any calendar month is less than *** on the Traffic Quality Scale
***, Yahoo! may notify Publisher of such traffic quality score. Upon receiving
such notice, ***
22. Notice. Notice will become effective when delivered: (a) by courier to the
address in the SO (established by written verification of personal, certified or
registered delivery by courier or postal service); or (b) by fax to the fax
number in the SO (established by a transmission report and followed by a copy
sent by courier or certified or registered mail). The parties will notify each
other of updated addresses and/or fax numbers. If (and only if) a party has
failed to furnish an accurate fax number, the other party may notify that party
by electronic mail to that party’s primary contact (followed by a copy sent by
courier or certified or registered mail). Such email notice will become
effective when sent, provided that the sender does not receive a response that
the message could not be delivered or an out of office reply.
23. PR. No party will issue a press release or other written public statement
regarding this Agreement without the other party’s written approval (not to be
unreasonably delayed), except that (a) Yahoo! and any Yahoo! Related Party may
communicate the general nature of this Agreement to Advertisers and may list
Publisher as a Yahoo! publisher, and (b) if either party is required by a
government agency (such as the SEC) to disclose the existence and/or terms of
this Agreement, then the disclosing party may make such disclosure; provided
that, the disclosing party shall (i) promptly notify the other party of such
requirement, (ii) provide the other party with a reasonable opportunity to
review and consent to such disclosure, which consent shall not be unreasonably
withheld, and (iii) reasonably cooperate with the other party to seek
confidential treatment or to obtain an appropriate protective order to preserve
the confidentiality. Each party will use reasonable efforts to give the other
party 10 business days prior written notice of its intent to file this Agreement
with the SEC or other similar regulatory agency and will work in good faith with
the other party for the purpose of agreeing upon and incorporating proposed
redactions (such proposed redactions to comply with laws, rules and regulations
interpreting securities and other applicable laws); provided that, in the event
this Agreement must be filed with the SEC in connection with a Form 8-K, the
required prior written notice period shall only be 2 business days No cure
period shall apply to a breach of this Section.
24. Assignment. Subject to the restrictions set forth below, this Agreement may
be assigned in whole, or in part and shall inure to the benefit of, and shall be
binding upon, the parties’ successors and assigns. Notwithstanding anything
contained herein to the contrary, no party shall assign any of its rights under
this Agreement nor delegate any of its duties under this Agreement without
Yahoo!’s or Publisher’s, as applicable, prior written consent (not to be
unreasonably delayed); provided, however, that no such consent is required if an
assignment is made by Yahoo! to a Yahoo! Related Party, or by either party in
connection with a Change in Control in which the acquirer is not a Named
Company. Any unauthorized assignment or transfer of this Agreement shall be null
and void and of no force or effect.
25. Agreement. Executed counterparts will each be deemed originals. The parties
can rely on fax copies of the signed Agreement as if they are originals. Only a
written instrument executed by the party expressly waiving compliance may waive
any terms of this Agreement. In the event Publisher does not include a date in
its signature block in the SO, the Start Date of this Agreement will be the date
included in Yahoo! Inc.’s signature block. In the event of any discrepancy
regarding the date included in Publisher’s signature block, the earlier date
will control. This Agreement, together with the documents referenced in this
Agreement, will contain the sole and entire understanding of the parties with
respect to the subject matter of this Agreement, and supersedes all prior
negotiations, discussions, commitments and understandings heretofore had between
the parties with respect thereto. The parties
Yahoo! Confidential
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

13



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

acknowledge and agree that they have been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of their own
choice or that they have voluntarily declined to seek such counsel. Any
amendments or modifications to this Agreement must be in writing and signed by
an officer of each party. If any part of this Agreement is invalid, the
remainder shall remain in force and the invalid portion will be replaced with a
valid provision coming closest to the parties’ intent and having like economic
effect.
26. Law and Venue. This Agreement is governed by, and will be construed
according to the laws of the State of California, United States of America
without regard to conflict of laws rules that would otherwise apply laws of any
other state or jurisdiction. Each party hereby consents to non-exclusive
personal jurisdiction and venue in the federal and state courts for Santa Clara
County, California.
27. Expiration/Termination. When this Agreement expires or is terminated: all
rights and licenses in this Agreement will terminate immediately and Publisher
will immediately cease using the Links, Results and Marks; Sections 5, 6, 9,
13-17, 22, 23, 25-27 and 29 of this Attachment B, Sections 6 and 7 of the Domain
Match Attachment, *** and any other provisions of this Agreement that by their
terms should survive the expiration or earlier termination of this Agreement
will survive; and Publisher will promptly refund to Yahoo! any unearned portion
of any payment.
***
28. Misc. In the event of a conflict between the terms of the SO and Attachments
A and B, the terms of the SO and Attachment A will govern. A party will not be
liable for failing to perform because of strikes, riots, natural disasters,
internet outages, terrorism, government action, or any other cause beyond the
party’s reasonable control. The parties are independent contractors, not agents,
partners, employees or joint venturers.
29. Definitions.
Above the Fold: visible without scrolling down, right or left, at a screen
resolution of 1024x768.
Ad Code: the JavaScript or other code that initiates a Query when a user goes to
an Ad Page.
Advertiser: any entity providing advertising content to paid marketplace
databases for display as Paid Results.
Advertiser Landing Page: the landing page of the Advertiser associated with a
Paid Result.
Agreement: see preamble in Attachment B.
Algorithmic Listings: any response to a search query, keyword or other request
served from an index or indexes of data related to Web pages generated, in whole
or in part, by the application of an algorithmic search engine.
Category-Specific Local Search Listings: Search result listings provided
directly from a third party’s local commercial database of category-specific
advertisers (e.g., travel and hotels). Hotels.com and servicemagic.com are
examples of Category-Specific Local Paid Listing providers.
Hyperlinks: words that are displayed in the form of hyperlinks, that generate a
Query when clicked on or used by a user.
Hyperlink Results: the content of Advertisers served from paid marketplace
databases in the Territories in response to a Query generated by a Hyperlink,
provided for display as sponsored listings. Hyperlink Results do not include Web
Search Results.
Links: Search Boxes that return Paid Search Results, Hyperlinks that return
Hyperlink Results, and Ad Code, to the extent included in the SO.
Local Paid Search Results: means the Paid Search Results that contain locally
targeted information and other content of Advertisers.
Local Section: any section of Paid Listings on a search results page (labeled as
“Local Sponsors” on the mock-up to this Agreement) that is located below the
National Section, which Paid Listings are generated based on bids and locally.
Marks: any Yahoo! trademark shown in the mockups.
Matched Ads: the content of Advertisers served from paid marketplace databases
in the Territories in response to a Query generated from the Ad Code.
Named Companies: ***, and any of their subsidiaries that Yahoo! may identify
from time to time upon written notice to
Publisher ***
National Section: the top section of Paid Listings on a search results page
(labeled as “Sponsored Results” or “Sponsors” on the mockups to this Agreement),
which Paid Listings are generated based on bids by Advertisers on keywords.
Yahoo! Confidential
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

14



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

Paid Listings: any search result listing that responds to a search query,
keyword query, or other similar request for which the review, cataloging,
collection, maintenance, display, indexing, ranking, or other activity is paid
for by an advertiser, regardless of the method by which payment is determined
(i.e., whether cost-per-clock, cost-per-action, cost-per-impression,
pay-for-placement, paid inclusion or otherwise), and regardless of whether
Publisher receives payment directly.
Paid Results: Paid Search Results, Domain Match Results, Hyperlink Results
and/or Matched Ads.
Paid Search Results: the content of Advertisers served from paid marketplace
databases in the Territories in response to a Query generated through a Search
Box, provided for display as sponsored listings. Paid Search Results do not
include Web Search Results.
Publisher Content: all content residing on Publisher’s Offerings, including
third party content, but excluding the Links, Results and Marks.
Publisher’s Offerings: any Sites, *** Mapped Domains, Applications, and Emails
identified in the SO and any Attachments.
Query: a search query initiated from the Search Box or a Hyperlink, or a request
for Matched Ads initiated by the Ad Code on an Ad Page.
Results: Paid Search Results, Hyperlink Results, Domain Match Results, Web
Search Results and/or Matched Ads, to the extent included in this Agreement and
as appropriate to the context.
Search Box: a graphical area in which a user can enter a Query.
SO: the Service Order.
Term: the period between the Start Date and the End Date, unless terminated
earlier as provided in this Agreement.
Territory: the following countries or regions where Yahoo! has a paid
marketplace: the United States. The aforementioned countries or regions may be
updated upon mutual written agreement of the parties.
Traffic Quality Scale: the scale used by Yahoo! to measure traffic quality in a
manner consistent among all Yahoo! search marketing publishers.
Web Search Results: the responses served from Web search databases ranked by an
algorithm designed to determine relevance.
Yahoo! Related Party: at any time during the Term, Yahoo! Inc., and any joint
venture of Yahoo! Inc., and any entity that directly or indirectly controls, is
controlled by, or is under common control with Yahoo! Inc., where “control”
means the ownership of, or the power to vote, at least twenty percent (20%) of
the voting stock, shares or interests of such entity. In the event of an
assignment of all or part of this Agreement to a Yahoo! Related Party, the term
“Yahoo!” used in this Agreement shall be deemed to refer exclusively to the
Yahoo! Related Party as a party to this Agreement, to the extent of the
assignment (as to both the Yahoo! Related Party’s responsibilities and rights).
Yahoo! Confidential
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

15



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

***
Yahoo! Confidential
 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

16



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

ATTACHMENT D — DOMAIN MATCH ATTACHMENT

1.   Definitions.   (a)   Domain Match Link: the Search Box, Hyperlinks and/or
URL of a Mapped Domain to the extent that Yahoo! agrees to receive Queries from
such Links on the Mapped Domains and Landing Pages.   (b)   Domain Match
Results: the content of Advertisers served from Yahoo!’s paid marketplace
databases in response to Queries from Landing Pages or in response to the URL of
certain Mapped Domains, which responses are provided for display as sponsored
listings. Domain Match Results do not include Web Search Results.   (c)   Domain
Results Page: a webpage that displays Domain Match Results.   (d)   Landing
Pages: the webpages hosted by Publisher that display Search Boxes and/or
Hyperlinks, as shown in the mockups.   (e)   Mapped Domains: all of the domain
names owned, operated or registered by Publisher that have been submitted by
Publisher to qualify to receive Domain Match Results and that have been approved
by Yahoo! to display Domain Match Results, provided such domain names do not
violate the policies stated below.   2.   Domain Match Implementation. Upon a
user typing in a Mapped Domain, Publisher will directly transfer the user to a
Landing Page or Domain Results Page (as determined by Yahoo!’s mapping
technology). Except as shown in the mockups, Publisher will not display or link
to any content on any Landing Page or Domain Results Page without Yahoo!’s prior
written consent.   3.   Representations, Warranties and Covenants. Publisher
represents and warrants that Publisher has the right to use each Mapped Domain
and that each Mapped Domain (a) does not violate the intellectual property
rights of any third party; (b) does not violate any applicable law; (c) is not
subject to any injunction; (d) is not libelous, defamatory, or obscene; and
(e) does not violate the policies described below. If any of the foregoing
(a)-(e) apply to a Mapped Domain, then Publisher shall not redirect such Mapped
Domain to any webpage associated with Yahoo!, or on which Links or Results are
available. Publisher will promptly notify Yahoo! of any claim made or threatened
against it concerning any Mapped Domain.   4.   Yahoo! Rights. Notwithstanding
anything in this Agreement to the contrary and without limitation of Yahoo!’s
other rights and remedies, Yahoo! may, for any reason or no reason, in its sole
discretion: (a) decline to respond to Queries originated from one or more Mapped
Domains; or (b) require Publisher to block the display of one or more Landing
Pages or Domain Results Pages if Yahoo! reasonably believes that (i) Publisher
does not have the right to use or to associate data or content with a
corresponding Mapped Domain, or (ii) the association of data or content on the
Landing Page or Domain Results Page in response to a Mapped Domain (A) violates
the intellectual property rights of a third party, (B) is libelous, defamatory
or obscene, or (C) might create liability for Yahoo!.   5.   Policies. Yahoo!
may change or add to these policies in its sole discretion by informing
Publisher in writing (email sufficing), provided that Publisher shall have ten
(10) days to become compliant with such new policies and *** the exclusivity and
other applicable provisions set forth elsewhere in this Agreement, including
within other attachments, will be applied to the Mapped Domains, as appropriate
to each such Mapped Domain (e.g., a Mapped Domain owned by Publisher will be
deemed a Site pursuant to the Agreement and a domain owned by a third party, but
operated by Publisher, would be deemed a *** pursuant to the Agreement, as
applicable); provided however that Yahoo! has the right to review and approve
the new implementation for the Site, ***. Publisher will not redirect to Yahoo!
any domain names that include the following:   (a)   trademarks, company names,
and names of specific natural persons (including misspellings), such as
McDonalds.com, macdnlds.com, xcerox.com, micaljordan.com;   (b)   words which
would evoke a question of legality, such as automatic or military-style

  DMA v2.0   Yahoo! Confidential

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

17



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

    assault weapons, cracked or pirated software (eg, words like appz, warez,
cracks, crackz, hacks, hackz), falsely obtained passwords (eg, words like
passwordz), prostitution services, and questionable substances or words alluding
to the ingestion of questionable substances;

(c)   defamatory, libelous or threatening language, such as racial or religious
epithets or language related to doing physical harm to people or their property;
  (d)   vulgar or obscene language, such as f-ckyu.com;   (e)   any language
that might advocate or glorify torture, rape or any other illegal or harmful
act; and   (f)   any language that is sexually explicit, including but not
limited to language related to prostitution, child pornography or underage sex,
bestiality, necrophilia, incest or pedophilia.   6.   Compensation.   (a)  
Without limiting Yahoo!’s other rights or remedies (including the right to
recover any damages permitted by the Limitation of Liability provision), if
Publisher violates any provision of Yahoo!’s policies, Yahoo! may assess a fee
of *** of Domain Match Results Gross Revenue for the Publisher’s Offerings in
violation of the policies for the month in which such violation was committed,
which fee helps to cover Yahoo!’s costs in monitoring and administering these
policies. Violations of the policies include but are not limited to misuse of
the feed provided by Yahoo!, changes to the mapping determined by Yahoo!’s
technology and disapproved implementations of Landing Pages or Domain Results
Pages.   (b)   If Publisher generates any revenue while in violation of any
requirement of this Domain Match Attachment, Yahoo! reserves the right to
exclude the revenue attributable to such violation from its calculation of any
amounts owed to Publisher.   7.   Indemnity. Without limiting Publisher’s other
indemnification obligations under this Agreement, Publisher will (a) indemnify,
defend and/or settle, and pay damages awarded pursuant to, any third party claim
brought against Yahoo!, any Yahoo! Related Party and any Advertiser, arising out
of or related to any Mapped Domain; and (b) reimburse Yahoo! for any reasonable
payment made to its Advertisers in settlement of costs, attorneys fees and
damages incurred by such Advertisers in connection with bona fide, non-frivolous
investigations or claims against such Advertisers, resulting from any Mapped
Domain or any breach of this Domain Match Attachment, even if no formal claim
has been brought against Yahoo! or its Advertisers or tendered pursuant to the
procedure set forth above. ***   8.   Misc. In the event of a conflict between
the terms of this Domain Match Attachment and any other provision of the
Agreement, the terms of this Domain Match Attachment will govern as to Domain
Match. In the event that Publisher becomes aware of any applicable law or
regulation that contains more stringent requirements than this Domain Match
Attachment after reasonable inquiry, Publisher will inform Yahoo! and will
comply with the more stringent requirement.

  DMA v2.0   Yahoo! Confidential

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

18



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

***
EXHIBIT 1 TO THE AGREEMENT
***

  AA v2.0   Yahoo! Confidential

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

19



--------------------------------------------------------------------------------



 



      Execution Copy   YAHOO! PUBLISHER NETWORK CONTRACT #1-26652287

EXHIBIT 2 TO THE AGREEMENT
***

      Yahoo! Confidential

 

***   - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

20